Clarke, Chief Justice,
concurring.
I concur in the judgment of the opinion. However, I confess some concern at the result it reaches.
Southern Pan is a small business corporation which has elected to be treated as a Subchapter S corporation for federal income tax purposes. This election requires that the profits of the corporation be attributed to the income of its shareholders. Because of this it would seem fairer to me for rights in the corporate profits to vest in the individual shareholders as the profits are earned. However, I find nothing in Georgia law supporting this proposition.